DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/17/2021 has been entered.  Claims 23-25 have been added.  Claim 20 has been cancelled.  Claims 1-3, 5, 6, 8, 10-13, 15, 17-19, and 21-22 have been amended.  Claims 1-19 and 21-25 remain pending in the application.

The examiner notes that the amended claim 18 filed 05/17/2021 does not comply with the requirements of 37 CFR 1.121(c)(2): When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended." 

Response to Arguments
Applicant’s arguments, see page 9, filed 05/17/2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections have been withdrawn.

Applicant’s arguments, see page 9, filed 05/17/2021, with respect to the claim objection have been fully considered and are persuasive.  The objection has been withdrawn.

Applicant’s arguments, see pages 9-12, filed 05/17/2021, with respect to the 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found reference, specifically Gillham et al. US 2012/0062963 A1.
Examiner could not find any mention of a light sheet in the remarks with respect to provisional application 62/176,352 filed 02/13/2015.  However, during an examiner initiated interview Applicant pointed to paragraph [0017] which supports the claimed light sheet in the instant application.  Therefore, the 02/13/2015 priority date applies to the instant application, which disqualifies the presented Wang reference.  However, during an updated search with the 02/13/2015 priority date, the Gillham reference was found, which discloses a laser scanner assembly with a steerable sheet of light in the stereo configuration required by the claims.  Therefore, Gillham replaces Wang in the 103 rejections below.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.  Claim 12 is dependent on claim 23.  Claim 19 is dependent on claim 24.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” coupled with functional language without reciting sufficient structure to perform the recited function and “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for steering…” in claim 2, 17, and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, see paragraph [0040]-[0041], “galvomirror”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Oggier US 2014/0055771 A1, hereafter Oggier, in view of Gillham et al. US 2012/0062963 A1, hereafter Gillham.

Regarding claim 1, Oggier discloses a system (camera system) [abstract] comprising:
a. a modulated light source for projecting modulated light (modulated emitted illumination light 11 from an illumination module is sent to the object 30 of a scene) [0027]; 
b. a sensor (sensor 90 comprises a two dimensional pixel matrix) [0027]; and 
c. a microcontroller for synchronizing the modulated light source and the sensor (an electronics control unit 60 controls the timing of the illumination module 20 and sensor 90 to enable its synchronous detection) [0027].
However, while Oggier discloses a time of flight camera with a modulated light source, a sensor, and a microcontroller for synchronizing the two [0027], Oggier fails to explicitly disclose projecting a steerable sheet of modulated light, the light source and the sensor in a rectified stereo configuration such that the steerable sheets of modulated light lies in an epipolar plane between the modulated light source and the sensor.
Gillham, in an analogous environment, discloses projecting a steerable sheet of modulated light (the mirror 45 preferably is a substantially flat reflective surface which reflect the laser light as shown in FIG. 4, i.e., to provide a planar sheet of laser light in the fan configuration; a light-generating subassembly 236 is at least partially movable relative to one or more optical sensors 242) [0038; 0063], the light source and the sensor in a rectified stereo configuration such that the steerable sheets of modulated light lies in an epipolar plane between the modulated light source and the sensor (as can be seen in FIGS. 12A-12C, the light-generating subassembly 236 preferably is positioned between two optical sensors) [0063].
Oggier and Gillham are analogous because they are both related to camera laser systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the steerable light sheet and the light source and sensor 

Regarding claim 2, Oggier and Gillham address all of the features with respect to claim 1 as outlined above.
	Oggier further discloses wherein the modulated light source comprises:
a. a laser source (light source 610 is preferable one or more laser diodes) [0060].
Gillham further discloses b. an optical element (laser scanner assembly 236) [0063], configured to generate the steerable sheet of modulated light from a collimated output of the laser source (the mirror 45 preferably is a substantially flat reflective surface which reflect the laser light as shown in FIG. 4, i.e., to provide a planar sheet of laser light in the fan configuration) [0038]; and
c. a means (light-generating subassembly 236) [0063] for steering the sheet of modulated light along a series of epipolar planes between the projector and the sensor (the mirror 45 preferably is a substantially flat reflective surface which reflect the laser light as shown in FIG. 4, i.e., to provide a planar sheet of laser light in the fan configuration; a light-generating subassembly 236 is at least partially movable relative to one or more optical sensors 242) [0038; 0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optics and mirror, as disclosed by Gillham, with the invention disclosed by Oggier, the motivation being not requiring recalibration when moved [0005].

Regarding claim 3, Oggier and Gillham address all of the features with respect to claim 2 as outlined above.
	Oggier further discloses the means for steering the sheet of modulated light is selected from a group comprising a rotatable galvomirror and a MEMS mirror (MEMS micro-mirror) [0067].

Regarding claim 4, Oggier and Gillham address all of the features with respect to claim 2 as outlined above.
	Oggier further discloses the sensor is a continuous wave time-of-flight camera having a controllable region of interest (all TOF cameras include…an imaging sensor; control…object’s region of interest; TOF…continuous modulation) [0004; 0030; 0031].

Regarding claim 5, Oggier and Gillham address all of the features with respect to claim 4 as outlined above.
	Oggier further discloses the projected sheet of modulated light illuminates a single row of pixels in the sensor, and further wherein the controllable region of interest of the sensor is set to sense the single row of illuminated pixels (when imaged onto the imaging sensor of the camera 5, it corresponds to at least one line of pixels at the bottom of the field-of-view.  Ideally, the stripe illumination exactly illuminates the pixel region) [0047].

Regarding claim 6, Oggier and Gillham address all of the features with respect to claim 4 as outlined above.
source and the sensor are synchronized such that the region of interest of the sensor is set to sense a row of pixels within the currently illuminated epipolar plane (an electronics control unit 60 controls the timing of the illumination module 20 and sensor 90 to enable its synchronous detection; when imaged onto the imaging sensor of the camera 5, it corresponds to at least one line of pixels at the bottom of the field-of-view.  Ideally, the stripe illumination exactly illuminates the pixel region) [0027; 0047].

Regarding claim 7, Oggier and Gillham address all of the features with respect to claim 6 as outlined above.
	Gillham further discloses the sensor captures at least two images from each illuminated epipolar plane (illuminate a plurality of selected points thereon successively) [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use illumination of selected points successively with corresponding images, as disclosed by Gillham, with the invention disclosed by Oggier, the motivation being not requiring recalibration when moved [0005].

Regarding claim 8, Oggier and Gillham address all of the features with respect to claim 7 as outlined above.
	Gillham further discloses the projected sheet of modulated light is modulated as a repeating wave (the process is repeated for the balance of points) [0045] and further wherein asensed depth may be calculated for each sensed pixel based on phases of the returned reflections (the three-dimensional cloud of data enables the viewer to measure the width and depth of the crack) [0039].


Regarding claim 9, Oggier and Gillham address all of the features with respect to claim 8 as outlined above.
	Oggier further discloses a depth map of the entire field of view is created based upon the depth calculated for each sensed pixel from each illuminated epipolar plane within the field of view (the results of the different pixel regions are combined to build together the full 3D depth map of the entire scene captured by the entire pixel field of the imaging sensor) [0007].

Regarding claim 10, Oggier and Gillham address all of the features with respect to claim 9 as outlined above.
	Gillham further discloses the microcontroller reads data from the sensor regarding the previously illuminated epipolar plane while the means for steering the sheet of modulated light is set to illuminate the next epipolar plane in the series of epipolar planes (the head portion 60 moves…so that the point 48B and hundreds on points on the line defined by the fan configuration when it is on point 48B are then captured.  The process is repeated for other points) [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use moving laser scanner assembly, as disclosed by Gillham, 

Regarding claim 11, a method (method) [abstract] comprising:
a. projecting modulated light along defined by a modulated light source (modulated emitted illumination light 11 from an illumination module is sent to the object 30 of a scene) [0027] and a sensor (sensor 90 comprises a two dimensional pixel matrix) [0027];
b. imaging a single row of illuminated pixels (when imaged onto the imaging sensor of the camera 5, it corresponds to at least one line of pixels at the bottom of the field-of-view.  Ideally, the stripe illumination exactly illuminates the pixel region) [0047].
However, while Oggier discloses a time of flight camera with a modulated light source, a sensor, and a microcontroller for synchronizing the two [0027], Oggier fails to explicitly disclose projecting a sheet of modulated light along a series of epipolar planes defined by a modulated light source and a sensor placed in a rectified stereo configuration, the series of epipolar planes defining a field-of-view; an epipolar plane currently illuminated by the sheet of modulated light.
Gillham, in an analogous environment, discloses projecting a sheet of modulated light along a series of epipolar planes defined by a modulated light source (the mirror 45 preferably is a substantially flat reflective surface which reflect the laser light as shown in FIG. 4, i.e., to provide a planar sheet of laser light in the fan configuration; a light-generating subassembly 236 is at least partially movable relative to one or more optical sensors 242) [0038; 0063] and a sensor placed in a rectified stereo configuration, the series of epipolar planes defining a field-of-view (as can be seen in FIGS. 12A-12C, the light-generating subassembly 236 preferably is positioned between two optical sensors) [0063]; an epipolar plane currently illuminated by the sheet of modulated light (the mirror 45 preferably is a substantially flat reflective surface which reflect the laser light as shown in FIG. 4, i.e., to provide a planar sheet of laser light in the fan configuration) [0038].
Oggier and Gillham are analogous because they are both related to camera laser systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the steerable light sheet and the light source and sensor arrangement, as disclosed by Gillham, with the invention disclosed by Oggier, the motivation being not requiring recalibration when moved [0005].

Regarding claim 12, Oggier and Gillham address all of the features with respect to claim 23 as outlined above.
	Oggier further discloses determining the depth of each pixel comprises calculating the depth of each pixel based on a phase of the reflected light from each pixel (the reflected light is imaged onto a sensor.  The photo-generated electrons are demodulated in the sensor.  Based on the phase information, the distance for each pixel is deduced) [0002].

Regarding claim 13, Oggier and Gillham address all of the features with respect to claim 12 as outlined above.
	Oggier further discloses calculating the depth of each pixel in an illuminated epipolar plane further comprises determining a difference in phase of reflected light contained in two or more separate images of the illuminated epipolar plane (the reflected light is imaged onto a sensor.  The photo-generated electrons are demodulated in the sensor.  Based on the phase information, the distance for each pixel is deduced) [0002].

Regarding claim 14, Oggier and Gillham address all of the features with respect to claim 12 as outlined above.
	Oggier further discloses creating a depth map based on the depth of each pixel in each illuminated epipolar plane within the defined field- of-view (the results of the different pixel regions are combined to build together the full 3D depth map of the entire scene captured by the entire pixel field of the imaging sensor) [0007].

Regarding claim 15, Oggier and Gillham address all of the features with respect to claim 11 as outlined above.
	Oggier further discloses synchronizing the modulated light source and the sensor, such that a region of interest of the sensor corresponds to the currently illuminated epipolar plane (an electronics control unit 60 controls the timing of the illumination module 20 and sensor 90 to enable its synchronous detection) [0027].

Regarding claim 16, Oggier and Gillham address all of the features with respect to claim 11 as outlined above.
	Gillham further discloses the epipolar planes in the field-of-view are illuminated in a varying order (the information for many points illuminated by the laser fan configuration (e.g., hundreds) is rapidly obtained…the process is repeated for other points) [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light sheet, as disclosed by Gillham, with the invention disclosed by Oggier, the motivation being not requiring recalibration when moved [0005].

Regarding claim 17, Oggier and Gillham address all of the features with respect to claim 11 as outlined above.
Oggier further discloses the modulated light source comprises: a. a laser source (light source 610 is preferably one or more laser diodes) [0060].
Gillham further discloses b. an optical element (laser scanner assembly 236) [0063], configured to generate a light sheet from the collimated output of the laser source (the mirror 45 preferably is a substantially flat reflective surface which reflect the laser light as shown in FIG. 4, i.e., to provide a planar sheet of laser light in the fan configuration) [0038]; and
c. a means (light-generating subassembly 236) [0063] for steering the light sheet of laser light along a series of epipolar planes between the modulated light source and the sensor (the mirror 45 preferably is a substantially flat reflective surface which reflect the laser light as shown in FIG. 4, i.e., to provide a planar sheet of laser light in the fan configuration; a light-generating subassembly 236 is at least partially movable relative to one or more optical sensors 242) [0038; 0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optics and mirror, as disclosed by Gillham, with the invention disclosed by Oggier, the motivation being not requiring recalibration when moved [0005].

Regarding claim 18, non-transitory computer readable media claim 18 is drawn to the instructions corresponding to the method of claim 11.  Therefore, non-transitory computer readable media claim 18 corresponds to method claim 11 and is rejected for the same reasons of (an electronics control unit 60 controls the timing of the illumination module 20 and sensor 90 to enable its synchronous detection) [0027].

Regarding claim 19, Oggier and Gillham address all of the features with respect to claim 24 as outlined above.
Gillham further discloses wherein determining the depth of each pixel comprises calculating the depth of each pixel in an illuminated epipolar plane comprises by determining a difference in phase of reflected light contained in two or more separate images of the illuminated epipolar plane (the reflected light is imaged onto a sensor.  The photo-generated electrons are demodulated in the sensor.  Based on the phase information, the distance for each pixel is deduced) [0002].

Regarding claim 21, Oggier and Gillham address all of the features with respect to claim 18 as outlined above.
	Gillham further discloses the epipolar planes in the field-of-view are illuminated in a varying order (projecting a single light pluse as a horizontal sheet 31; sheet projecting through space is interpreted as illuminating plane in a varying order towards the object) [FIG. 3].

Regarding claim 22, Oggier and Gillham address all of the features with respect to claim 18 as outlined above.
	Oggier further discloses wherein the modulated light source comprises:
a laser source (light source 610 is preferable one or more laser diodes) [0060].
Gillham further discloses an optical element (projection optics 135) [FIG. 2], configured to generate the sheet of modulated light from a collimated output of the laser source (the mirror 45 preferably is a substantially flat reflective surface which reflect the laser light as shown in FIG. 4, i.e., to provide a planar sheet of laser light in the fan configuration) [0038]; and
a means (light-generating subassembly 236) [0063] for steering the sheet of modulated light along a series of epipolar planes between the modulated light source and the sensor (the mirror 45 preferably is a substantially flat reflective surface which reflect the laser light as shown in FIG. 4, i.e., to provide a planar sheet of laser light in the fan configuration; a light-generating subassembly 236 is at least partially movable relative to one or more optical sensors 242) [0038; 0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optics and mirror, as disclosed by Gillham, with the invention disclosed by Oggier, the motivation being not requiring recalibration when moved [0005].

Regarding claim 23, Oggier and Gillham address all of the features with respect to claim 11 as outlined above.
Oggier further discloses determining a depth of each pixel in the single row of illuminated pixels (when imaged onto the imaging sensor of the camera 5, it corresponds to at least one line of pixels at the bottom of the field-of-view.  Ideally, the stripe illumination exactly illuminates the pixel region) [0047].

Regarding claim 24, Oggier and Gillham address all of the features with respect to claim 18 as outlined above.
Oggier further discloses determining a depth of each pixel in the single row of illuminated pixels (when imaged onto the imaging sensor of the camera 5, it corresponds to at least one line of pixels at the bottom of the field-of-view.  Ideally, the stripe illumination exactly illuminates the pixel region) [0047].

Regarding claim 25, Oggier and Gillham address all of the features with respect to claim 24 as outlined above.
Oggier further discloses creating a depth map based on the depth of each pixel in each illuminated epipolar plane within the defined field-of-view (the results of the different pixel regions are combined to build together the full 3D depth map of the entire scene captured by the entire pixel field of the imaging sensor) [0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485


/STEFAN GADOMSKI/Examiner, Art Unit 2485